Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
			REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
	Group I, claims 12-14, drawn to a biologically active zirconia denture gradient structure having a nanogradient porous outer layer comprising zirconia microcrystals and nanopores, microgradient porous inner layer comprising zirconia microcrystals and micropores, a micro-gradient matrix structure having a density greater than the inner or outer layers, a first uniform transition formed at the interface between the inner and outer layers and a second uniform transition formed at the interface between the inner layer and the matrix.	
	Group II, claims 15-28, drawn to three different processes for forming a biomimetic biologically active zirconia denture using an inorganic precursor coating solution.
	Group III, claims 29-39, drawn to three different processes for forming a biomimetic biologically active zirconia denture using an organic precursor coating solution.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-II lack unity of invention because the groups do not share the same or corresponding technical feature. Groups II and III are directed to different processes and thus do not share the same or corresponding technical feature. There is no indication in the groups that the structure of Group I is produced by any of the processes of group II and III and therefore the groups do not share the same or corresponding technical feature.

If applicants elect Group II, the following species election applies:
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
	the process of forming a zirconia denture shaped green block using a colloidal layer-by-layer deposition method; drying the green block; coating the surface of the green block with an inorganic precursor coating solution of a nanometer zirconia suspension solution where the nanometer zirconia is selected from the group consisting of yttrium stabilized zirconia or alumina-doped zirconia; drying, sintering and cooling the coated surface structure and then forming a film on the structure selected from a single film having a nanopore outer layer or a double film having a micropore inner layer and a nanopore outer layer (claim 15)
	the process of forming a zirconia green block having a microgradient structure using a model and a colloidal layer-by-layer deposition method; forming a green body of a zirconia denture from the green block and drying; coating the surface of the green body with an inorganic precursor coating solution of a nanometer zirconia suspension solution where the nanometer zirconia is selected from the group consisting of yttrium stabilized zirconia or alumina-doped zirconia; drying, sintering and cooling the coated surface structure and then forming a film on the structure selected from a single film having a nanopore outer layer or a double film having a micropore inner layer and a nanopore outer layer (claim 15)
	the process of forming a zirconia green block having a microgradient structure using a colloidal layer-by-layer deposition method; drying and pre-sintering the green block; forming pre-sintered block into a zirconia denture and cleaning; coating the surface of the cleaned denture with an inorganic precursor coating solution of a nanometer zirconia suspension solution where the nanometer zirconia is selected from the group consisting of yttrium stabilized zirconia or alumina-doped zirconia; drying, sintering and cooling the coated surface structure and then forming a film on the structure selected from a single film having a nanopore outer layer or a double film having a micropore inner layer and a nanopore outer layer (claims 15 and 27-28)
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claims 15-26.
The species lack unity of invention because the groups do not share the same or corresponding technical feature in that each species is directed to a different process having different forming a processing steps.
If applicants elect Group III, the following species election applies:
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
	the process of forming a zirconia denture having a denture outside shape and a micron-gradient structure using model a colloidal layer-by-layer deposition method; forming a green body of the denture and drying; coating the surface of the green body with an organic precursor coating solution; forming a film selected from a yttrium stabilized zirconia thin film or an alumina-doped yttrium stabilized zirconia thin film; drying, sintering and cooling the coated surface structure and then forming a film on the structure selected from a single film having a nanopore outer layer or a double film having a micropore inner layer and a nanopore outer layer (claim 29)
	the process of forming a zirconia green block having a microgradient structure using a model and a colloidal layer-by-layer deposition method; forming a green body of a zirconia denture from the green block and drying; coating the surface of the green body with an organic precursor coating solution; forming a film selected from a yttrium stabilized zirconia thin film or an alumina-doped yttrium stabilized zirconia thin film; drying, sintering and cooling the coated surface structure and then forming a film on the structure selected from a single film having a nanopore outer layer or a double film having a micropore inner layer and a nanopore outer layer (claim 29)
	the process of forming a zirconia green block having a microgradient structure using a colloidal layer-by-layer deposition method; drying and pre-sintering the green block; forming pre-sintered block into a zirconia denture and cleaning; coating the surface of the pre-sintered denture with an organic precursor coating solution; forming a film selected from a yttrium stabilized zirconia thin film or an alumina-doped yttrium stabilized zirconia thin film; drying, sintering and cooling the coated surface structure and then forming a film on the structure selected from a single film having a nanopore outer layer or a double film having a micropore inner layer and a nanopore outer layer (claims 29 and 38-39)
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claims 29-37
The species lack unity of invention because the groups do not share the same or corresponding technical feature in that each species is directed to a different process having different forming a processing steps.

If the structure of Group I is produced by any of the processes of group II and III; the following applies:
If the structure of Group I is produced by any of the processes of group II and III, then restriction is proper between Groups II and III and between species 1-3 and 4-6 since claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories: A product and a process specially adapted for the manufacture of said product, which is a single process; not six different processes. In this case, the structure of Group I will be examined with which ever process species of Group II or III is elected. 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
6/9/22